


Exhibit 10.3

EXECUTION COPY

Barclays Bank PLC
[_______]
Facsimile: [_______]
Telephone: [_______]


c/o Barclays Capital Inc.
as Agent for Barclays Bank PLC
[_______]
Telephone: [_______]

  April 30, 2015 To:       CalAmp Corp.       [_______] Attention: [_______]
Telephone No.: [_______] Facsimile No.: [_______]     Re: Base Call Option
Transaction


The purpose of this letter agreement (this “Confirmation”) is to confirm the
terms and conditions of the call option transaction entered into between
Barclays Bank PLC (“Dealer”), through its agent Barclays Capital Inc. (“Agent”),
and CalAmp Corp. (“Counterparty”) as of the Trade Date specified below (the
“Transaction”). This letter agreement constitutes a “Confirmation” as referred
to in the ISDA Master Agreement specified below. This Confirmation shall replace
any previous agreements and serve as the final documentation for the
Transaction. Dealer is not a member of the Securities Investor Protection
Corporation (“SIPC”). Dealer is authorised by the Prudential Regulation
Authority and regulated by the Financial Conduct Authority and the Prudential
Regulation Authority.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc. (“ISDA”) are incorporated into this
Confirmation. In the event of any inconsistency between the Equity Definitions
and this Confirmation, this Confirmation shall govern. Certain defined terms
used herein are based on terms that are defined in the Offering Memorandum dated
April 30, 2015 (the “Offering Memorandum”) relating to the Convertible Senior
Notes due 2020 (as originally issued by Counterparty, the “Convertible Notes”
and each USD 1,000 principal amount of Convertible Notes, a “Convertible Note”)
issued by Counterparty in an aggregate initial principal amount of USD
150,000,000 (as increased by up to an aggregate principal amount of USD
22,500,000 if and to the extent that the Initial Purchasers (as defined herein)
exercise their option to purchase additional Convertible Notes pursuant to the
Purchase Agreement (as defined herein)) pursuant to an Indenture to be dated May
6, 2015 between Counterparty and The Bank of New York Mellon Trust Company,
N.A., as trustee (the “Indenture”). In the event of any inconsistency between
the terms defined in the Offering Memorandum, the Indenture and this
Confirmation, this Confirmation shall govern. The parties acknowledge that this
Confirmation is entered into on the date hereof with the understanding that (i)
definitions set forth in the Indenture which are also defined herein by
reference to the Indenture and (ii) sections of the Indenture that are referred
to herein will conform to the descriptions thereof in the Offering Memorandum.
If any such definitions in the Indenture or any such sections of the Indenture
differ from the descriptions thereof in the Offering Memorandum, the
descriptions thereof in the Offering Memorandum will govern for purposes of this
Confirmation. The parties further acknowledge that the Indenture section numbers
used herein are based on the draft of the Indenture last reviewed by Dealer as
of the date of this Confirmation, and if any such section numbers are changed in
the Indenture as executed, the parties will amend this Confirmation in good
faith to preserve the intent of the parties. Subject to the foregoing,
references to the Indenture herein are references to the Indenture as in effect
on the date of its execution, and if the Indenture is amended or supplemented
following such date (other than any amendment or supplement (x) pursuant to
Section 10.01(i) of the Indenture that, as determined by the Calculation Agent,
conforms the Indenture to the description of Convertible Notes in the Offering
Memorandum or (y) pursuant to Section 14.07 of the Indenture, subject, in the
case of this clause (y), to the second paragraph under “Method of Adjustment” in
Section 3), any such amendment or supplement will be disregarded for purposes of
this Confirmation unless the parties agree otherwise in writing.

--------------------------------------------------------------------------------




Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.

1.   This Confirmation evidences a complete and binding agreement between Dealer
and Counterparty as to the terms of the Transaction to which this Confirmation
relates. This Confirmation shall supplement, form a part of, and be subject to
an agreement in the form of the ISDA 2002 Master Agreement (the “Agreement”) as
if Dealer and Counterparty had executed an agreement in such form (but without
any Schedule except for the election of the laws of the State of New York as the
governing law (without reference to choice of law doctrine)) on the Trade Date.
In the event of any inconsistency between provisions of the Agreement and this
Confirmation, this Confirmation will prevail for the purpose of the Transaction
to which this Confirmation relates. The parties hereby agree that no transaction
other than the Transaction to which this Confirmation relates shall be governed
by the Agreement and that the Transaction shall be deemed not to be a
Transaction under, or otherwise be governed by, any other existing or deemed
ISDA Master Agreement between the parties hereto.

2.   The terms of the particular Transaction to which this Confirmation relates
are as follows:

    General Terms.             Trade Date: April 30, 2015   Effective Date: The
third Exchange Business Day immediately prior to the Premium Payment Date  
Option Style: “Modified American”, as described under “Procedures for Exercise”
below   Option Type: Call   Buyer: Counterparty   Seller: Dealer   Shares: The
common stock of Counterparty, par value USD 0.01 per share (Exchange symbol
“CAMP”).   Number of Options: 150,000. For the avoidance of doubt, the Number of
Options shall be reduced by any Options exercised by Counterparty. In no event
will the Number of Options be less than zero.   Applicable Percentage: 27%  
Option Entitlement: A number equal to the product of the Applicable Percentage
and 36.2398.   Strike Price: USD 27.5940   Premium: USD 7,358,850   Premium
Payment Date: May 6, 2015   Exchange: The NASDAQ Global Select Market   Related
Exchange(s): All Exchanges   Excluded Provisions: Section 14.03 and Section
14.04(h) of the Indenture.


2

--------------------------------------------------------------------------------




  Procedures for Exercise.               Conversion Date: With respect to any
conversion of a Convertible Note, the date on which the Holder (as such term is
defined in the Indenture) of such Convertible Note satisfies all of the
requirements for conversion thereof as set forth in Section 14.02(b) of the
Indenture.   Free Convertibility Date: November 15, 2019   Expiration Time: The
Valuation Time   Expiration Date: May 15, 2020, subject to earlier exercise.    
Multiple Exercise: Applicable, as described under “Automatic Exercise” below.   
Automatic Exercise: Notwithstanding Section 3.4 of the Equity Definitions, on
each Conversion Date, a number of Options equal to the number of Convertible
Notes in denominations of USD 1,000 as to which such Conversion Date has
occurred shall be deemed to be automatically exercised; provided that such
Options shall be exercised or deemed exercised only if Counterparty has provided
a Notice of Exercise to Dealer in accordance with “Notice of Exercise” below.  
Notwithstanding the foregoing, in no event shall the number of Options that are
exercised or deemed exercised hereunder exceed the Number of Options.   Notice
of Exercise: Notwithstanding anything to the contrary in the Equity Definitions
or under “Automatic Exercise” above, in order to exercise any Options,
Counterparty must notify Dealer in writing before 5:00 p.m. (New York City time)
on the Scheduled Valid Day immediately preceding the scheduled first day of the
Settlement Averaging Period for the Options being exercised (the “Exercise
Notice Deadline”) of (i) the number of such Options, (ii) the scheduled first
day of the Settlement Averaging Period and the scheduled Settlement Date, (iii)
the Relevant Settlement Method for such Options, and (iv) if the Relevant
Settlement Method for such Options is Combination Settlement, the fixed amount
of cash per Convertible Note that Counterparty has elected to deliver to Holders
(as such term is defined in the Indenture) of the related Convertible Notes (the
“Specified Cash Amount”); provided that in respect of any Options relating to
Convertible Notes with a Conversion Date occurring on or after the Free
Convertibility Date, (A) such notice may be given on or prior to the Scheduled
Valid Day immediately preceding the Expiration Date and need only specify the
information required in clause (i) above, and (B) if the Relevant Settlement
Method for such Options is not Net Share Settlement, Dealer shall have received
a separate notice (the “Notice of Final Settlement Method”) in respect of all
such Convertible Notes before 5:00 p.m. (New York City time) on the Free
Convertibility Date specifying the information required in clauses (iii) and, if
applicable, (iv) above. Notwithstanding the foregoing, other than in respect of
any Options relating to Convertible Notes with a Conversion Date occurring on or
after the Free Convertibility Date, such notice (and the related exercise of
Options) shall be effective if given after the Exercise Notice Deadline but
prior to 5:00 p.m. (New York City time), on the fifth Scheduled Valid Day
following the Exercise Notice Deadline, in which event the Calculation Agent
shall have the right to adjust the number of Shares and/or cash deliverable by
Dealer with respect to such Options in a commercially reasonable manner as
appropriate to reflect the effect on Dealer’s commercially reasonable hedging
and hedge unwind activities for the Transaction (including the unwinding of any
commercially reasonable hedge position) of Dealer not having received such
notice prior to the Exercise Notice Deadline. Counterparty acknowledges its
responsibilities under applicable securities laws, and in particular Section 9
and Section 10(b) of the Exchange Act (as defined below) and the rules and
regulations thereunder, in respect of any election of a settlement method with
respect to the Convertible Notes.


3

--------------------------------------------------------------------------------




      Valuation Time: At the close of trading of the regular trading session on
the Exchange; provided that if the principal trading session is extended, the
Calculation Agent shall determine the Valuation Time in its reasonable
discretion.         Market Disruption Event: Section 6.3(a) of the Equity
Definitions is hereby replaced in its entirety by the following:

“‘Market Disruption Event’ means, in respect of a Share, (i) a failure by the
primary United States national or regional securities exchange or market on
which the Shares are listed or admitted for trading to open for trading during
its regular trading session or (ii) the occurrence or existence prior to 1:00
p.m. (New York City time) on any Scheduled Valid Day for the Shares for more
than one half-hour period in the aggregate during regular trading hours of any
suspension or limitation imposed on trading (by reason of movements in price
exceeding limits permitted by the relevant stock exchange or otherwise) in the
Shares or in any options contracts or futures contracts relating to the Shares.”

    Settlement Terms.   Settlement Method: For any Option, Net Share Settlement;
provided that if the Relevant Settlement Method set forth below for such Option
is not Net Share Settlement, then the Settlement Method for such Option shall be
such Relevant Settlement Method, but only if Counterparty shall have notified
Dealer of the Relevant Settlement Method in the Notice of Exercise or Notice of
Final Settlement Method, as applicable, for such Option.


4

--------------------------------------------------------------------------------




      Relevant Settlement Method: In respect of any Option:

(i) if Counterparty has elected to settle its conversion obligations in respect
of the related Convertible Note (A) entirely in Shares pursuant to Section
14.02(a)(iv)(A) of the Indenture (together with cash in lieu of fractional
Shares) (such settlement method, “Settlement in Shares”) or (B) in a combination
of cash and Shares pursuant to Section 14.02(a)(iv)(C) of the Indenture with a
Specified Cash Amount equal to or less than USD 1,000, then, in each case, the
Relevant Settlement Method for such Option shall be Net Share Settlement;

(ii) if Counterparty has elected to settle its conversion obligations in respect
of the related Convertible Note in a combination of cash and Shares pursuant to
Section 14.02(a)(iv)(C) of the Indenture with a Specified Cash Amount greater
than USD 1,000, then the Relevant Settlement Method for such Option shall be
Combination Settlement; and

(iii) if Counterparty has elected to settle its conversion obligations in
respect of the related Convertible Note entirely in cash pursuant to Section
14.02(a)(iv)(B) of the Indenture (such settlement method, “Settlement in Cash”),
then the Relevant Settlement Method for such Option shall be Cash Settlement.

        Net Share Settlement:

If Net Share Settlement is applicable to any Option exercised or deemed
exercised hereunder, Dealer will deliver to Counterparty, on the relevant
Settlement Date for each such Option, a number of Shares (the “Net Share
Settlement Amount”) equal to the sum, for each Valid Day during the Settlement
Averaging Period for each such Option, of (i) (a) the Daily Option Value for
such Valid Day, divided by (b) the Relevant Price on such Valid Day, divided by
(ii) the number of Valid Days in the Settlement Averaging Period; provided that
in no event shall the Net Share Settlement Amount for any Option exceed a number
of Shares equal to the Applicable Limit for such Option divided by the
Applicable Limit Price on the settlement date for the conversion of the relevant
Conversion Notes.

Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Net Share Settlement Share Amount valued at the Relevant
Price for the last Valid Day of the Settlement Averaging Period.


5

--------------------------------------------------------------------------------




      Combination Settlement: If Combination Settlement is applicable to any
Option exercised or deemed exercised hereunder, Dealer will pay or deliver, as
the case may be, to Counterparty, on the relevant Settlement Date for each such
Option:                 (i) cash (the “Combination Settlement Cash Amount”)
equal to the sum, for each Valid Day during the Settlement Averaging Period for
such Option, of (A) an amount (the “Daily Combination Settlement Cash Amount”)
equal to the lesser of (1) the product of (x) the Applicable Percentage and (y)
the Specified Cash Amount minus USD 1,000 and (2) the Daily Option Value,
divided by (B) the number of Valid Days in the Settlement Averaging Period;
provided that if the calculation in clause (A) above results in zero or a
negative number for any Valid Day, the Daily Combination Settlement Cash Amount
for such Valid Day shall be deemed to be zero; and                 (ii)

Shares (the “Combination Settlement Share Amount”) equal to the sum, for each
Valid Day during the Settlement Averaging Period for such Option, of a number of
Shares for such Valid Day (the “Daily Combination Settlement Share Amount”)
equal to (A) (1) the Daily Option Value on such Valid Day minus the Daily
Combination Settlement Cash Amount for such Valid Day, divided by (2) the
Relevant Price on such Valid Day, divided by (B) the number of Valid Days in the
Settlement Averaging Period; provided that if the calculation in sub-clause
(A)(1) above results in zero or a negative number for any Valid Day, the Daily
Combination Settlement Share Amount for such Valid Day shall be deemed to be
zero;

        provided that in no event shall the sum of (x) the Combination
Settlement Cash Amount for any Option and (y) the Combination Settlement Share
Amount for such Option multiplied by the Applicable Limit Price on the
settlement date for the conversion of the relevant Convertible Notes, exceed the
Applicable Limit for such Option.

Dealer will pay cash in lieu of delivering any fractional Shares to be delivered
with respect to any Combination Settlement Share Amount valued at the Relevant
Price for the last Valid Day of the Settlement Averaging Period.

        Cash Settlement:

If Cash Settlement is applicable to any Option exercised or deemed exercised
hereunder, in lieu of Section 8.1 of the Equity Definitions, Dealer will pay to
Counterparty, on the relevant Settlement Date for each such Option, an amount of
cash (the “Cash Settlement Amount”) equal to the sum, for each Valid Day during
the Settlement Averaging Period for such Option, of (i) the Daily Option Value
for such Valid Day, divided by (ii) the number of Valid Days in the Settlement
Averaging Period; provided that in no event shall the Cash Settlement Amount for
any Option exceed the Applicable Limit for such Option.

    Daily Option Value: For any Valid Day, an amount equal to (i) the Option
Entitlement on such Valid Day, multiplied by (ii) the Relevant Price on such
Valid Day less the Strike Price on such Valid Day; provided that if the
calculation contained in clause (ii) above results in a negative number, the
Daily Option Value for such Valid Day shall be deemed to be zero. In no event
will the Daily Option Value be less than zero.


6

--------------------------------------------------------------------------------




      Make-Whole Adjustment: Notwithstanding anything to the contrary herein, in
respect of any exercise of Options relating to a conversion of Convertible Notes
for which additional Shares will be added to the “Conversion Rate” (as defined
in the Indenture) as determined pursuant to Section 14.03 of the Indenture, the
Daily Option Value shall be calculated as if the Option Entitlement included the
Applicable Percentage of the number of such additional Shares as determined with
reference to the adjustment set forth in such Section 14.03 of the Indenture;
provided that if the sum of (i) the product of (a) the number of Shares (if any)
deliverable by Dealer to Counterparty per exercised Option and (b) the
Applicable Limit Price on the Settlement Date and (ii) the amount of cash (if
any) payable by Dealer to Counterparty per exercised Option would otherwise
exceed the amount per Option, as determined by the Calculation Agent, that would
be payable by Dealer under Section 6 of the Agreement if (x) the relevant
Conversion Date were an Early Termination Date resulting from an Additional
Termination Event with respect to which the Transaction was the sole Affected
Transaction and Counterparty was the sole Affected Party and (y) Section 14.03
of the Indenture were deleted, then each Daily Option Value shall be
proportionately reduced to the extent necessary to eliminate such excess.  
      Applicable Limit:

For any Option, an amount of cash equal to the Applicable Percentage multiplied
by the excess of (i) the aggregate of (A) the amount of cash, if any, paid to
the Holder of the related Convertible Note upon conversion of such Convertible
Note and (B) the number of Shares, if any, delivered to the Holder of the
related Convertible Note upon conversion of such Convertible Note multiplied by
the Applicable Limit Price on the settlement date for the conversion of such
Convertible Note, over (ii) USD 1,000.

    Applicable Limit Price: On any day, the opening price as displayed under the
heading “O” on Bloomberg page CAMP <equity> (or any successor thereto).    
Valid Day: A day on which (i) there is no Market Disruption Event and (ii)
trading in the Shares generally occurs on the Exchange or, if the Shares are not
then listed on the Exchange, on the principal other United States national or
regional securities exchange on which the Shares are then listed or, if the
Shares are not then listed on a United States national or regional securities
exchange, on the principal other market on which the Shares are then listed or
admitted for trading. If the Shares are not so listed or admitted for trading,
“Valid Day” means a Business Day.         Scheduled Valid Day: A day that is
scheduled to be a Valid Day on the principal United States national or regional
securities exchange or market on which the Shares are listed or admitted for
trading. If the Shares are not so listed or admitted for trading, “Scheduled
Valid Day” means a Business Day.

7

--------------------------------------------------------------------------------




            Business Day:

Any day other than a Saturday, a Sunday or a day on which the Federal Reserve
Bank of New York is authorized or required by law or executive order to close or
be closed.

    Relevant Price: On any Valid Day, the per Share volume-weighted average
price as displayed under the heading “Bloomberg VWAP” on Bloomberg page CAMP
<equity> AQR (or its equivalent successor if such page is not available) in
respect of the period from the scheduled open of trading until the scheduled
close of trading of the primary trading session on such Valid Day (or if such
volume-weighted average price is unavailable, the market value of one Share on
such Valid Day, as reasonably determined by the Calculation Agent using, if
practicable, a volume-weighted average method; provided that such market value
shall not exceed the market value of one Share on such Valid Day determined by
the nationally recognized independent investment banking firm retained for such
purpose by Counterparty under the terms of the Indenture). The Relevant Price
will be determined without regard to after-hours trading or any other trading
outside of the regular trading session trading hours.     Settlement Averaging
Period: For any Option and regardless of the Settlement Method applicable to
such Option:               (i) if the related Conversion Date occurs prior to
the Free Convertibility Date, the 50 consecutive Valid Days commencing on, and
including, the second Valid Day following such Conversion Date; or          
      (ii)

if the related Conversion Date occurs on or following the Free Convertibility
Date, the 50 consecutive Valid Days commencing on, and including, the 52nd
Scheduled Valid Day immediately prior to the Expiration Date.

        Settlement Date: For any Option, the third Business Day immediately
following the final Valid Day of the Settlement Averaging Period for such
Option.         Settlement Currency:

USD

    Other Applicable Provisions: The provisions of Sections 9.1(c), 9.8, 9.9 and
9.11 of the Equity Definitions will be applicable, except that all references in
such provisions to “Physically-settled” shall be read as references to “Share
Settled”. “Share Settled” in relation to any Option means that Net Share
Settlement or Combination Settlement is applicable to that Option.        
Representation and Agreement: Notwithstanding anything to the contrary in Equity
Definitions (including, but not limited to, Section 9.11 thereof), the parties
acknowledge that (i) any Shares delivered to Counterparty shall be, upon
delivery, subject to restrictions and limitations arising from Counterparty’s
status as issuer of the Shares under applicable securities laws, (ii) Dealer may
deliver any Shares required to be delivered hereunder in certificated form in
lieu of delivery through the Clearance System and (iii) any Shares delivered to
Counterparty may be “restricted securities” (as defined in Rule 144 under the
Securities Act of 1933, as amended (the “Securities Act”)).


8

--------------------------------------------------------------------------------




3.

Additional Terms applicable to the Transaction.                 Adjustments
applicable to the Transaction:



    Potential Adjustment Events: Notwithstanding Section 11.2(e) of the Equity
Definitions, a “Potential Adjustment Event” means an occurrence of any event or
condition, as set forth in any Dilution Adjustment Provision, that would result
in an adjustment under the Indenture (as determined by the Calculation Agent by
reference to the Dilution Adjustment Provisions) to the “Conversion Rate” or the
composition of a “unit of Reference Property” or to any “Last Reported Sale
Price” , “Daily VWAP,” “Daily Conversion Value” or “Daily Settlement Amount”
(each as defined in the Indenture) or any other variable relevant to the
exercise, settlement or payment for the Transaction. For the avoidance of doubt,
Dealer shall not have any delivery or payment obligation hereunder, and no
adjustment shall be made to the terms of the Transaction, on account of (x) any
distribution of cash, property or securities by Counterparty to holders of the
Convertible Notes (upon conversion or otherwise) or (y) any other transaction in
which holders of the Convertible Notes are entitled to participate, in each
case, in lieu of an adjustment under the Indenture of the type referred to in
the immediately preceding sentence (including, without limitation, pursuant to
the fourth sentence of the first paragraph of Section 14.04(c) of the Indenture
or the fourth sentence of Section 14.04(d) of the Indenture).           Method
of Adjustment: Calculation Agent Adjustment, which means that, notwithstanding
Section 11.2(c) of the Equity Definitions (and, for the avoidance of doubt, in
lieu of any adjustments pursuant to such Section), upon any Potential Adjustment
Event, the Calculation Agent shall make a corresponding adjustment in respect of
any adjustment to the Convertible Notes under the Indenture to any one or more
of the Strike Price, Number of Options, Option Entitlement, the composition of
the Shares and any other variable relevant to the exercise, settlement or
payment for the Transaction, as determined by reference to the Dilution
Adjustment Provisions, to the extent an adjustment is required under the
Indenture.

9

--------------------------------------------------------------------------------




      Notwithstanding the foregoing and “Consequences of Merger Events / Tender
Offers” below, if the Calculation Agent reasonably and in good faith disagrees
with any adjustment pursuant to the terms of the Indenture that is the basis of
any adjustment hereunder and that involves an exercise of discretion by
Counterparty or its board of directors (including, without limitation, pursuant
to Section 14.05 of the Indenture, Section 14.07 of the Indenture or any
supplemental indenture entered into thereunder or in connection with any
proportional adjustment or the determination of the fair value of any
securities, property, rights or other assets), then in each such case, the
Calculation Agent will determine the adjustment to be made to any one or more of
the Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction in a
commercially reasonable manner; provided that, notwithstanding the foregoing, if
any Potential Adjustment Event occurs during the Settlement Averaging Period but
no adjustment was made to any Convertible Note under the Indenture because the
relevant Holder (as such term is defined in the Indenture) was deemed to be a
record owner of the underlying Shares on the related Conversion Date, then the
Calculation Agent shall make an adjustment, consistent with the methodology set
forth in the Indenture, to the terms hereof in order to account for such
Potential Adjustment Event.         Dilution Adjustment Provisions:

Sections 14.04(a), (b), (c), (d) and (e) and Section 14.05 of the Indenture.

    Extraordinary Events applicable to the Transaction:       Merger Event:
Applicable; provided that notwithstanding Section 12.1(b) of the Equity
Definitions, a “Merger Event” means the occurrence of any event or condition set
forth in the definition of “Merger Event” in Section 14.07(a) of the Indenture.
        Tender Offer: Applicable; provided that notwithstanding Section 12.1(d)
of the Equity Definitions, a “Tender Offer” means the occurrence of any event or
condition set forth in Section 14.04(e) of the Indenture.         Consequences
of Merger Events /
Tender Offers:

 
Notwithstanding Section 12.2 and Section 12.3 of the Equity Definitions, upon
the occurrence of a Merger Event or a Tender Offer, the Calculation Agent shall
make a corresponding adjustment in respect of any adjustment under the Indenture
to any one or more of the nature of the Shares (in the case of a Merger Event),
Strike Price, Number of Options, Option Entitlement and any other variable
relevant to the exercise, settlement or payment for the Transaction (as
determined by the Calculation Agent by reference to the relevant provisions of
the Indenture), subject to the second paragraph under “Method of Adjustment”;
provided, however, that such adjustment shall be made without regard to any
adjustment to the Conversion Rate pursuant to any Excluded Provision; provided
further that if, with respect to a Merger Event or a Tender Offer, (i) the
consideration for the Shares includes (or, at the option of a holder of Shares,
may include) shares of an entity or person that is not a corporation or is not
organized under the laws of the United States, any State thereof or the District
of Columbia or (ii) the Counterparty to the Transaction following such Merger
Event or Tender Offer, will not be a corporation, then, in either case,
Cancellation and Payment (Calculation Agent Determination) may apply at Dealer’s
sole election.

10

--------------------------------------------------------------------------------




      Nationalization, Insolvency or Delisting:

Cancellation and Payment (Calculation Agent Determination); provided that, in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
will also constitute a Delisting if the Exchange is located in the United States
and the Shares are not immediately re-listed, re-traded or re-quoted on any of
the New York Stock Exchange, The NASDAQ Global Select Market or The NASDAQ
Global Market (or their respective successors); if the Shares are immediately
re-listed, re-traded or re-quoted on any of the New York Stock Exchange, The
NASDAQ Global Select Market or The NASDAQ Global Market (or their respective
successors), such exchange or quotation system shall thereafter be deemed to be
the Exchange.

  Additional Disruption Events:



           Change in Law: Applicable; provided that Section 12.9(a)(ii) of the
Equity Definitions is hereby amended by (i) replacing the word “Shares” with the
phrase “Hedge Positions” in clause (X) thereof and (ii) inserting the
parenthetical “(including, for the avoidance of doubt and without limitation,
adoption or promulgation of new regulations authorized or mandated by existing
statute)” at the end of clause (A) thereof.            Failure to Deliver:
Applicable          Hedging Disruption:

Applicable; provided that:

                    (i)

Section 12.9(a)(v) of the Equity Definitions is hereby amended by (a) inserting
the following words at the end of clause (A) thereof: “in the manner
contemplated by the Hedging Party on the Trade Date” and (b) inserting the
following two phrases at the end of such Section:

“For the avoidance of doubt, the term “equity price risk” shall be deemed to
include, but shall not be limited to, stock price and volatility risk. And, for
the further avoidance of doubt, any such transactions or assets referred to in
phrases (A) or (B) above must be available on commercially reasonable pricing
terms.”; and

  (ii) Section 12.9(b)(iii) of the Equity Definitions is hereby amended by
inserting in the third line thereof, after the words “to terminate the
Transaction”, the words “or, as applicable, the portion of the Transaction
affected by such Hedging Disruption”.

11

--------------------------------------------------------------------------------




             Increased Cost of Hedging: Not Applicable                Hedging
Party:

For all applicable Additional Disruption Events, Dealer. Following any
determination by the Hedging Party hereunder and a written request by
Counterparty, the Hedging Party shall provide to Counterparty by e-mail to the
e-mail address provided by Counterparty a written explanation and report (in a
commonly used file format for the storage and manipulation of financial data)
describing in reasonable detail any determination made by it (including, as
applicable, any quotations, market data, information from internal sources used
in making such determinations, descriptions of the methodology and any
assumptions and basis used in making for such determination), it being
understood that the Hedging Party shall not be obligated to disclose any
proprietary or confidential models or proprietary or confidential information
used by it for such determination.

    Determining Party: For all applicable Extraordinary Events, Dealer.
Following any determination by the Determining Party hereunder and a written
request by Counterparty, the Determining Party shall provide to Counterparty by
e-mail to the e-mail address provided by Counterparty a written explanation and
report (in a commonly used file format for the storage and manipulation of
financial data) describing in reasonable detail any determination made by it
(including, as applicable, any quotations, market data, information from
internal sources used in making such determinations, descriptions of the
methodology and any assumptions and basis used in making for such
determination), it being understood that the Determining Party shall not be
obligated to disclose any proprietary or confidential models or proprietary or
confidential information used by it for such determination.     Non-Reliance:
Applicable.         Agreements and Acknowledgments
Regarding Hedging Activities: Applicable   Additional Acknowledgments:

Applicable

       4. Calculation Agent. Dealer. All calculations and determinations by the
Calculation Agent shall be made in good faith and in a commercially reasonable
manner. Following any determination or calculation by the Calculation Agent
hereunder, upon a written request by Counterparty, the Calculation Agent shall
provide to Counterparty within a commercially reasonable period of time (but not
later than five Exchange Business Days) following such request by e-mail to the
e-mail address provided by Counterparty in such request a written explanation
and report (in a commonly used file format for the storage and manipulation of
financial data) displaying in commercially reasonable detail the basis for such
determination or calculation (including any quotations, market data or
information from internal or external sources, and any assumptions, used in
making such determination or calculation), it being understood that the
Calculation Agent shall not be obligated to disclose any proprietary or
confidential models or proprietary or confidential information used by it for
such determination or calculation.

12

--------------------------------------------------------------------------------




5. Account Details.         (a)       Account for payments to Counterparty:
 
[_______]

Account for delivery of Shares to Counterparty:

[_______]   (b) Account for payments to Dealer:
 
[_______]   Account for delivery of Shares from Dealer:
 
[_______]

  6. Offices.         (a)       The Office of Counterparty for the Transaction
is: Inapplicable, Counterparty is not a Multibranch Party.   (b) The Office of
Dealer for the Transaction is: Inapplicable, Dealer is not a Multibranch Party

  7. Notices.         (a)       Address for notices or communications to
Counterparty: 
 
CalAmp Corp.
[_______] Attention: [_______] Telephone No.:     [_______] Facsimile No.:
[_______]   (b) Address for notices or communications to Dealer:
 
[_______]   8. Representations and Warranties of Counterparty.  

      Each of the representations and warranties of Counterparty set forth in
Section 3 of the Purchase Agreement (the “Purchase Agreement”), dated as of
April 30, 2015, among Counterparty and J.P. Morgan Securities LLC and Jefferies
LLC, as representatives of the Initial Purchasers party thereto (the “Initial
Purchasers”), are true and correct and are hereby deemed to be repeated to
Dealer as if set forth herein. Counterparty hereby further represents and
warrants to Dealer on the date hereof and on and as of the Premium Payment Date
that:   (a)       Counterparty has all necessary corporate power and authority
to execute, deliver and perform its obligations in respect of the Transaction;
such execution, delivery and performance have been duly authorized by all
necessary corporate action on Counterparty’s part; and this Confirmation has
been duly and validly executed and delivered by Counterparty and constitutes its
valid and binding obligation, enforceable against Counterparty in accordance
with its terms, subject to applicable bankruptcy, insolvency, fraudulent
conveyance, reorganization, moratorium and similar laws affecting creditors’
rights and remedies generally, and subject, as to enforceability, to general
principles of equity, including principles of commercial reasonableness, good
faith and fair dealing (regardless of whether enforcement is sought in a
proceeding at law or in equity) and except that rights to indemnification and
contribution hereunder may be limited by federal or state securities laws or
public policy relating thereto.

13

--------------------------------------------------------------------------------




      (b)       Neither the execution and delivery of this Confirmation nor the
incurrence or performance of obligations of Counterparty hereunder will conflict
with or result in a breach of the certificate of incorporation or by-laws (or
any equivalent documents) of Counterparty, or any applicable law or regulation,
or any order, writ, injunction or decree of any court or governmental authority
or agency, or any agreement or instrument to which Counterparty or any of its
subsidiaries is a party or by which Counterparty or any of its subsidiaries is
bound or to which Counterparty or any of its subsidiaries is subject, or
constitute a default under, or result in the creation of any lien under, any
such agreement or instrument.         (c)       No consent, approval,
authorization, or order of, or filing with, any governmental agency or body or
any court is required in connection with the execution, delivery or performance
by Counterparty of this Confirmation, except such as have been obtained or made
and such as may be required under the Securities Act or state securities laws.  
      (d)       Counterparty is not and, after consummation of the transactions
contemplated hereby, will not be required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.  
      (e)       Counterparty is an “eligible contract participant” (as such term
is defined in Section 1a(18) of the Commodity Exchange Act, as amended, other
than a person that is an eligible contract participant under Section 1a(18)(C)
of the Commodity Exchange Act).         (f)       Each of it and its affiliates
is not, on the date hereof, aware (as interpreted under applicable securities
laws) of any material non-public information with respect to Counterparty or the
Shares.         (g)       To Counterparty’s knowledge, no state or local
(including any non-U.S. jurisdiction’s) law, rule, regulation or regulatory
order applicable to the Shares (not including laws, rules, regulations or
regulatory orders of any jurisdiction that are applicable solely as a result of
Dealer’s and/or its affiliates’ activities, assets or businesses, other than
Dealer’s activities in respect of the Transaction) would give rise to any
reporting, consent, registration or other requirement (including without
limitation a requirement to obtain prior approval from any person or entity) as
a result of Dealer or its affiliates owning or holding (however defined) Shares
in connection with the Transaction.         (h)       Counterparty (A) is
capable of evaluating investment risks independently, both in general and with
regard to all transactions and investment strategies involving a security or
securities; (B) will exercise independent judgment in evaluating the
recommendations of any broker-dealer or its associated persons, unless it has
otherwise notified the broker-dealer in writing; and (C) has total assets of at
least $50 million.   9. Other Provisions.                  (a)       Opinions.
Counterparty shall deliver to Dealer an opinion of counsel, dated as of the
Premium Payment Date, covering customary matters, and subject to customary
assumptions, qualifications and exceptions, in each case reasonably acceptable
to Dealer. Delivery of such opinion to Dealer shall be a condition precedent for
the purpose of Section 2(a)(iii) of the Agreement with respect to each
obligation of Dealer under Section 2(a)(i) of the Agreement.



14

--------------------------------------------------------------------------------




(b)       Repurchase Notices. Counterparty shall, on any day on which
Counterparty effects any repurchase of Shares, promptly give Dealer a written
notice of such repurchase (a “Repurchase Notice”) on such day if following such
repurchase, the number of outstanding Shares as determined on such day is (i)
less than 32.8 million (in the case of the first such notice) or (ii) thereafter
more than 2.9 million less than the number of Shares included in the immediately
preceding Repurchase Notice; provided that Counterparty may provide Dealer with
advance notice on or prior to any such day to the extent it expects that
repurchases effected on such day may result in an obligation to deliver a
Repurchase Notice (which advance notice shall be deemed a Repurchase Notice).
Counterparty agrees to indemnify and hold harmless Dealer and its affiliates and
their respective officers, directors, employees, affiliates, advisors, agents
and controlling persons (each, an “Indemnified Person”) from and against any and
all losses (including losses relating to Dealer’s hedging activities as a
consequence of becoming, or of the risk of becoming, a Section 16 “insider”,
including without limitation, any forbearance from hedging activities or
cessation of hedging activities and any losses in connection therewith with
respect to the Transaction), claims, damages, judgments, liabilities and
expenses (including reasonable attorney’s fees), joint or several, which an
Indemnified Person may become subject to, as a result of Counterparty’s failure
to provide Dealer with a Repurchase Notice on the day and in the manner
specified in this paragraph, and to reimburse, within 30 days, upon written
request, each of such Indemnified Persons for any reasonable legal or other
expenses incurred in connection with investigating, preparing for, providing
testimony or other evidence in connection with or defending any of the foregoing
or any suit, action, proceeding, claim or demand set forth in the immediately
following sentence. If any suit, action, proceeding (including any governmental
or regulatory investigation), claim or demand shall be brought or asserted
against the Indemnified Person as a result of Counterparty’s failure to provide
Dealer with a Repurchase Notice in accordance with this paragraph, such
Indemnified Person shall promptly notify Counterparty in writing. Counterparty
shall be relieved from liability to the extent that any Indemnified Person fails
promptly to notify Counterparty of any action commenced against it in respect of
which indemnity may be sought hereunder to the extent Counterparty is materially
prejudiced as a result thereof. Counterparty shall not be liable for any
settlement of any proceeding contemplated by this paragraph that is effected
without its written consent, but if settled with such consent or if there be a
final judgment for the plaintiff, Counterparty agrees to indemnify any
Indemnified Person from and against any loss or liability by reason of such
settlement or judgment. Counterparty shall not, without the prior written
consent of the Indemnified Person, effect any settlement of any pending or
threatened proceeding contemplated by this paragraph that is in respect of which
any Indemnified Person is or could have been a party and indemnity could have
been sought hereunder by such Indemnified Person, unless such settlement
includes an unconditional release of such Indemnified Person from all liability
on claims that are the subject matter of such proceeding on terms reasonably
satisfactory to such Indemnified Person. If the indemnification provided for in
this paragraph is unavailable to an Indemnified Person or insufficient in
respect of any losses, claims, damages or liabilities referred to therein, then
Counterparty hereunder, in lieu of indemnifying such Indemnified Person
thereunder, shall contribute to the amount paid or payable by such Indemnified
Person as a result of such losses, claims, damages or liabilities. The remedies
provided for in this paragraph (b) are not exclusive and shall not limit any
rights or remedies which may otherwise be available to any Indemnified Person at
law or in equity. The indemnity and contribution agreements contained in this
paragraph shall remain operative and in full force and effect regardless of the
termination of the Transaction. For the avoidance of doubt, any payments due as
a result of this provision may not be used to set off any obligation of the
Dealer upon settlement of the Transaction.         (c) Regulation M.
Counterparty is not on the Trade Date engaged in a distribution, as such term is
used in Regulation M under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), of any securities of Counterparty, other than a distribution
meeting the requirements of the exception set forth in Rules 101(b)(10) and
102(b)(7) of Regulation M. Counterparty shall not, until the second Scheduled
Trading Day immediately following the Effective Date, engage in any such
distribution.   (d) No Manipulation. Counterparty is not entering into the
Transaction to create actual or apparent trading activity in the Shares (or any
security convertible into or exchangeable for the Shares) or to raise or depress
or otherwise manipulate the price of the Shares (or any security convertible
into or exchangeable for the Shares) or otherwise in violation of the Exchange
Act.

15

--------------------------------------------------------------------------------




      (e)       Transfer or Assignment.   (i)       Counterparty shall have the
right to transfer or assign its rights and obligations hereunder with respect to
all, but not less than all, of the Options hereunder (such Options, the
“Transfer Options”); provided that such transfer or assignment shall be subject
to reasonable conditions that Dealer may impose, including but not limited, to
the following conditions:   (A)       With respect to any Transfer Options,
Counterparty shall not be released from its notice and indemnification
obligations pursuant to Section 9(b) or any obligations under Section 9(m) or
9(r) of this Confirmation;   (B) Any Transfer Options shall only be transferred
or assigned to a third party that is a United States person (as defined in the
Internal Revenue Code of 1986, as amended);   (C) Such transfer or assignment
shall be effected on terms, including any reasonable undertakings by such third
party (including, but not limited to, an undertaking with respect to compliance
with applicable securities laws in a manner that, in the reasonable judgment of
Dealer, will not expose Dealer to material risks under applicable securities
laws) and execution of any documentation and delivery of legal opinions with
respect to securities laws and other matters by such third party and
Counterparty, as are requested and reasonably satisfactory to Dealer;   (D)
Dealer will not, as a result of such transfer and assignment, be required to pay
the transferee on any payment date an amount under Section 2(d)(i)(4) of the
Agreement greater than an amount that Dealer would have been required to pay to
Counterparty in the absence of such transfer and assignment;   (E) An Event of
Default, Potential Event of Default or Termination Event will not occur as a
result of such transfer and assignment;   (F) Without limiting the generality of
clause (B), Counterparty shall cause the transferee to make such Payee Tax
Representations and to provide such tax documentation as may be reasonably
requested by Dealer to permit Dealer to determine that results described in
clauses (D) and (E) will not occur upon or after such transfer and assignment;
and   (G) Counterparty shall be responsible for all reasonable costs and
expenses, including reasonable counsel fees, incurred by Dealer in connection
with such transfer or assignment.

16

--------------------------------------------------------------------------------




                (ii) Dealer may, without Counterparty’s consent, transfer or
assign all or any part of its rights or obligations under the Transaction (A) to
any affiliate of Dealer (1) that has a long-term issuer rating that is equal to
or better than Dealer’s credit rating at the time of such transfer or
assignment, or (2) whose obligations hereunder will be guaranteed, pursuant to
the terms of a customary guarantee in a form used by Dealer generally for
similar transactions, by Dealer or Dealer’s ultimate parent, provided that,
after a transfer and/or assignment pursuant to this clause (A), Counterparty
shall be entitled to a payment, on any payment date, that is not less than the
payment Counterparty would have received in the absence of such transfer and/or
assignment on account of any deduction or withholding under Section 2(d)(i) of
the Agreement, except to the extent such deduction or withholding results from a
Change in Tax Law occurring after the date of such transfer and/or assignment or
(B) if an Excess Ownership Position (as defined below) exists, but only to the
extent of such Excess Ownership Position, to any other recognized dealer in
transactions such as the Transaction with a long-term issuer rating equal to or
better than the lesser of (1) the credit rating of Dealer at the time of the
transfer and (2) A- by Standard and Poor’s Rating Group, Inc. or its successor
(“S&P”), or A3 by Moody’s Investor Service, Inc. (“Moody’s”) or, if either S&P
or Moody’s ceases to rate such debt, at least an equivalent rating or better by
a substitute rating agency mutually agreed by Counterparty and Dealer. Dealer
shall promptly notify Counterparty of any transfer or assignment made hereunder.
If at any time at which (A) the Section 16 Percentage exceeds 8.5%, (B) the
Option Equity Percentage exceeds 14.5%, or (C) the Share Amount exceeds the
Applicable Share Limit (if any applies) (any such condition described in clauses
(A), (B) or (C), an “Excess Ownership Position”), Dealer is unable after using
its commercially reasonable efforts to effect a transfer or assignment of
Options to a third party on pricing terms reasonably acceptable to Dealer and
within a time period reasonably acceptable to Dealer such that no Excess
Ownership Position exists, then Dealer may designate any Exchange Business Day
as an Early Termination Date with respect to a portion of the Transaction (the
“Terminated Portion”), such that following such partial termination no Excess
Ownership Position exists. In the event that Dealer so designates an Early
Termination Date with respect to a portion of the Transaction, a payment shall
be made pursuant to Section 6 of the Agreement as if (1) an Early Termination
Date had been designated in respect of a Transaction having terms identical to
the Transaction and a Number of Options equal to the number of Options
underlying the Terminated Portion, (2) Counterparty were the sole Affected Party
with respect to such partial termination and (3) the Terminated Portion were the
sole Affected Transaction (and, for the avoidance of doubt, the provisions of
Section 9(k) shall apply to any amount that is payable by Dealer to Counterparty
pursuant to this sentence as if Counterparty was not the Affected Party). The
“Section 16 Percentage” as of any day is the fraction, expressed as a
percentage, (A) the numerator of which is the number of Shares that Dealer and
each person subject to aggregation of Shares with Dealer under Section 13 or
Section 16 of the Exchange Act and rules promulgated thereunder directly or
indirectly beneficially own (as defined under Section 13 or Section 16 of the
Exchange Act and rules promulgated thereunder) and (B) the denominator of which
is the number of Shares outstanding. The “Option Equity Percentage” as of any
day is the fraction, expressed as a percentage, (A) the numerator of which is
the sum of (1) the product of the Number of Options and the Option Entitlement
and (2) the aggregate number of Shares underlying any other call option
transaction sold by Dealer to Counterparty, and (B) the denominator of which is
the number of Shares outstanding. The “Share Amount” as of any day is the number
of Shares that Dealer and any person whose ownership position would be
aggregated with that of Dealer (Dealer or any such person, a “Dealer Person”)
under any law, rule, regulation, regulatory order or organizational documents or
contracts of Counterparty that are, in each case, applicable to ownership of
Shares (“Applicable Restrictions”), owns, beneficially owns, constructively
owns, controls, holds the power to vote or otherwise meets a relevant definition
of ownership under any Applicable Restriction, as determined by Dealer in its
reasonable discretion. The “Applicable Share Limit” means a number of Shares
equal to (A) the minimum number of Shares that, in Dealer’s reasonable judgment
on advice of counsel, could give rise to reporting or registration obligations
(except for filings on Form 13F, Schedule 13D or Schedule 13G) or other
requirements (including obtaining prior approval from any person or entity, but
excluding any such requirements that can be satisfied without administrative or
operational burden or cost to Dealer) of a Dealer Person, or could result in an
adverse effect on a Dealer Person, under any Applicable Restriction, minus (B)
1% of the number of Shares outstanding. Dealer shall provide Counterparty with
written notice of any transfer or assignment on the date of or as promptly as
practicable after the date of such transfer or assignment.         (iii)      
Notwithstanding any other provision in this Confirmation to the contrary
requiring or allowing Dealer to purchase, sell, receive or deliver any Shares or
other securities, or make or receive any payment in cash, to or from
Counterparty, Dealer may designate any of its affiliates to purchase, sell,
receive or deliver such Shares or other securities, or make or receive such
payment in cash, and otherwise to perform Dealer’s obligations in respect of the
Transaction and any such designee may assume such obligations. Dealer shall be
discharged of its obligations to Counterparty to the extent of any such
performance.

17

--------------------------------------------------------------------------------




(f) Staggered Settlement. If upon advice of counsel with respect to applicable
legal and regulatory requirements, including any requirements relating to
Dealer’s commercially reasonable hedging activities hereunder, Dealer reasonably
determines that it would not be practicable or advisable to deliver, or to
acquire Shares to deliver, any or all of the Shares to be delivered by Dealer on
any Settlement Date for the Transaction, Dealer may, by notice to Counterparty
on or prior to any Settlement Date (a “Nominal Settlement Date”), elect to
deliver the Shares on two or more dates (each, a “Staggered Settlement Date”) as
follows:               (i)       in such notice, Dealer will specify to
Counterparty the related Staggered Settlement Dates (each of which shall be on
or prior to the Nominal Settlement Date) and the number of Shares that it will
deliver on each Staggered Settlement Date;   (ii) the aggregate number of Shares
that Dealer will deliver to Counterparty hereunder on all such Staggered
Settlement Dates will equal the number of Shares that Dealer would otherwise be
required to deliver on such Nominal Settlement Date; and   (iii) if the Net
Share Settlement terms or the Combination Settlement terms set forth above were
to apply on the Nominal Settlement Date, then the Net Share Settlement terms or
the Combination Settlement terms, as the case may be, will apply on each
Staggered Settlement Date, except that the Shares otherwise deliverable on such
Nominal Settlement Date will be allocated among such Staggered Settlement Dates
as specified by Dealer in the notice referred to in clause (i) above.   (g) Role
of Agent. Role of Agent. Each of Dealer and Counterparty acknowledges to and
agrees with the other party hereto and to and with the Agent that (i) the Agent
is acting as agent for Dealer under the Transaction pursuant to instructions
from such party, (ii) the Agent is not a principal or party to the Transaction,
and may transfer its rights and obligations with respect to the Transaction,
(iii) the Agent shall have no responsibility, obligation or liability, by way of
issuance, guaranty, endorsement or otherwise in any manner with respect to the
performance of either party under the Transaction, (iv) Dealer and the Agent
have not given, and Counterparty is not relying (for purposes of making any
investment decision or otherwise) upon, any statements, opinions or
representations (whether written or oral) of Dealer or the Agent, other than the
representations expressly set forth in this Confirmation or the Agreement, and
(v) each party agrees to proceed solely against the other party, and not the
Agent, to collect or recover any money or securities owed to it in connection
with the Transaction. Each party hereto acknowledges and agrees that the Agent
is an intended third party beneficiary hereunder. Counterparty acknowledges that
the Agent is an affiliate of Dealer. Dealer will be acting for its own account
in respect of this Confirmation and the Transaction contemplated hereunder. The
time of dealing for the Transaction will be confirmed by Dealer upon written
request by Counterparty. The Agent will furnish to Counterparty upon written
request a statement as to the source and amount of any remuneration received or
to be received by the Agent in connection with the Transaction.   (h) Additional
Termination Event. Notwithstanding anything to the contrary in this Confirmation
if an event of default with respect to Counterparty occurs under the terms of
the Convertible Notes as set forth in Section 6.01 of the Indenture that results
in the Convertible Notes being declared, or becoming, immediately due and
payable pursuant to the terms of the Indenture, then such event shall constitute
an Additional Termination Event applicable to the Transaction and, with respect
to such Additional Termination Event, (A) Counterparty shall be deemed to be the
sole Affected Party, (B) the Transaction shall be the sole Affected Transaction
and (C) Dealer shall be the party entitled to designate an Early Termination
Date pursuant to Section 6(b) of the Agreement.   (i) Amendments to Equity
Definitions.   (i) Section 12.6(a)(ii) of the Equity Definitions is hereby
amended by (1) deleting from the fourth line thereof the word “or” after the
word “official” and inserting a comma therefor, and (2) deleting the semi-colon
at the end of subsection (B) thereof and inserting the following words therefor
“or (C) the occurrence of any of the events specified in Section 5(a)(vii)(1)
through (9) of the ISDA Master Agreement with respect to that Issuer.”   (ii)
Section 12.9(b)(i) of the Equity Definitions is hereby amended by (1) replacing
“either party may elect” with “Dealer may elect” and (2) replacing “notice to
the other party” with “notice to Counterparty” in the first sentence of such
section.

18

--------------------------------------------------------------------------------




(j) Setoff. In addition to and without limiting any rights of set-off that a
party hereto may have as a matter of law, pursuant to contract or otherwise,
upon the occurrence of an Early Termination Date, Dealer (and only Dealer) shall
have the right to set off any obligation that it may have to Counterparty under
this Confirmation, including without limitation any obligation to make any
payment of cash or delivery of Shares to Counterparty, against any obligation
Counterparty may have to Dealer under any other agreement between Dealer and
Counterparty relating to Shares (each such contract or agreement, a “Separate
Agreement”), including without limitation any obligation to make a payment of
cash or a delivery of Shares or any other property or securities. For this
purpose, Dealer shall be entitled to convert any obligation (or the relevant
portion of such obligation) denominated in one currency into another currency at
the rate of exchange at which it would be able to purchase the relevant amount
of such currency, and to convert any obligation to deliver any non-cash property
into an obligation to deliver cash in an amount calculated by reference to the
market value of such property as of the Early Termination Date, as determined by
the Calculation Agent in its sole discretion; provided that in the case of a
set-off of any obligation to release or deliver assets against any right to
receive fungible assets, such obligation and right shall be set off in kind and;
provided further that in determining the value of any obligation to deliver
Shares, the value at any time of such obligation shall be determined by
reference to the market value of the Shares at such time, as determined in good
faith by the Calculation Agent. If an obligation is unascertained at the time of
any such set-off, the Calculation Agent may in good faith estimate the amount or
value of such obligation, in which case set-off will be effected in respect of
that estimate, and the relevant party shall account to the other party at the
time such obligation or right is ascertained. For the avoidance of doubt and
notwithstanding anything to the contrary provided in this Section 9(j), in the
event of bankruptcy or liquidation of either Counterparty or Dealer neither
party shall have the right to set off any obligation that it may have to the
other party under the Transaction against any obligation such other party may
have to it, whether arising under the Agreement, this Confirmation or any other
agreement between the parties hereto, by operation of law or otherwise.        
(k)       Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events. If (a) an Early Termination Date (whether as a
result of an Event of Default or a Termination Event) occurs or is designated
with respect to the Transaction or (b) the Transaction is cancelled or
terminated upon the occurrence of an Extraordinary Event (except as a result of
(i) a Nationalization, Insolvency or Merger Event in which the consideration to
be paid to holders of Shares consists solely of cash, (ii) a Merger Event or
Tender Offer that is within Counterparty’s control, or (iii) an Event of Default
in which Counterparty is the Defaulting Party or a Termination Event in which
Counterparty is the Affected Party other than an Event of Default of the type
described in Section 5(a)(iii), (v), (vi), (vii) or (viii) of the Agreement or a
Termination Event of the type described in Section 5(b) of the Agreement, in
each case that resulted from an event or events outside Counterparty’s control),
and if Dealer would owe any amount to Counterparty pursuant to Section 6(d)(ii)
of the Agreement or any Cancellation Amount pursuant to Article 12 of the Equity
Definitions (any such amount, a “Payment Obligation”), then Dealer shall satisfy
the Payment Obligation by the Share Termination Alternative (as defined below),
unless (a) Counterparty gives irrevocable telephonic notice to Dealer, confirmed
in writing within one Scheduled Trading Day, no later than 12:00 p.m. (New York
City time) on the Merger Date, Tender Offer Date, Announcement Date (in the case
of a Nationalization, Insolvency or Delisting), Early Termination Date or date
of cancellation, as applicable, of its election that the Share Termination
Alternative shall not apply, (b) Counterparty remakes the representation set
forth in Section 8(f) as of the date of such election and (c) Dealer agrees, in
its sole discretion, to such election, in which case the provisions of Section
12.7 or Section 12.9 of the Equity Definitions, or the provisions of Section
6(d)(ii) of the Agreement, as the case may be, shall apply.   Share Termination
Alternative: If applicable, Dealer shall deliver to Counterparty the Share
Termination Delivery Property on, or within a commercially reasonable period of
time after, the date when the relevant Payment Obligation would otherwise be due
pursuant to Section 12.7 or 12.9 of the Equity Definitions or Section 6(d)(ii)
and 6(e) of the Agreement, as applicable, in satisfaction of such Payment
Obligation in the manner reasonably requested by Counterparty free of payment.


19

--------------------------------------------------------------------------------




Share Termination Delivery Property: A number of Share Termination Delivery
Units, as calculated by the Calculation Agent, equal to the Payment Obligation
divided by the Share Termination Unit Price. The Calculation Agent shall adjust
the Share Termination Delivery Property by replacing any fractional portion of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
  Share Termination Unit Price: The value of property contained in one Share
Termination Delivery Unit, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Dealer at the time of notification of the Payment Obligation. For the
avoidance of doubt, the parties agree that in determining the Share Termination
Delivery Unit Price the Calculation Agent may consider the purchase price paid
in connection with the purchase of Share Termination Delivery Property, to the
extent such Share Termination Delivery Property was purchased in a commercially
reasonable manner.   Share Termination Delivery Unit: One Share or, if the
Shares have changed into cash or any other property or the right to receive cash
or any other property as the result of a Nationalization, Insolvency or Merger
Event (any such cash or other property, the “Exchange Property”), a unit
consisting of the type and amount of such Exchange Property received by a holder
of one Share (without consideration of any requirement to pay cash or other
consideration in lieu of fractional amounts of any securities) in such
Nationalization, Insolvency or Merger Event, as determined by the Calculation
Agent.   Failure to Deliver: Applicable                   Other applicable
provisions: If Share Termination Alternative is applicable, the provisions of
Sections 9.8, 9.9 and 9.11 (as modified above) of the Equity Definitions and the
provisions set forth opposite the caption “Representation and Agreement” in
Section 2 will be applicable, except that all references in such provisions to
“Physically-settled” shall be read as references to “Share Termination Settled”
and all references to “Shares” shall be read as references to “Share Termination
Delivery Units”. “Share Termination Settled” in relation to the Transaction
means that the Share Termination Alternative is applicable to the Transaction.


20

--------------------------------------------------------------------------------




      (l)       Waiver of Jury Trial. Each party waives, to the fullest extent
permitted by applicable law, any right it may have to a trial by jury in respect
of any suit, action or proceeding relating to the Transaction. Each party (i)
certifies that no representative, agent or attorney of the other party has
represented, expressly or otherwise, that such other party would not, in the
event of such a suit, action or proceeding, seek to enforce the foregoing waiver
and (ii) acknowledges that it and the other party have been induced to enter
into the Transaction, as applicable, by, among other things, the mutual waivers
and certifications provided herein.           (m)       Registration.
Counterparty hereby agrees that if, in the good faith reasonable judgment of
Dealer, based on the advice of counsel, the Shares (“Hedge Shares”) acquired by
Dealer for the purpose effecting a commercially reasonable hedge of its
obligations pursuant to the Transaction cannot be sold in the public market by
Dealer without registration under the Securities Act, Counterparty shall, at its
election, either (i) in order to allow Dealer to sell the Hedge Shares in a
registered offering, make available to Dealer an effective registration
statement under the Securities Act and enter into an agreement, in form and
substance reasonably satisfactory to Dealer, substantially in the form of an
underwriting agreement for a registered secondary offering of substantially
similar size; provided, however, that if Dealer, in its sole reasonable
discretion, is not satisfied with access to due diligence materials, the results
of its due diligence investigation, or the procedures and documentation for the
registered offering referred to above, then clause (ii) or clause (iii) of this
paragraph shall apply at the election of Counterparty, (ii) in order to allow
Dealer to sell the Hedge Shares in a private placement, enter into a private
placement agreement substantially similar to private placement purchase
agreements customary for private placements of equity securities of similar
size, in form and substance reasonably satisfactory to Dealer (in which case,
the Calculation Agent shall make any adjustments to the terms of the Transaction
that are necessary, in its reasonable judgment, to compensate Dealer for any
discount from the public market price of the Shares incurred on the sale of
Hedge Shares in a private placement), or (iii) purchase the Hedge Shares from
Dealer at the Relevant Price on such Exchange Business Days, and in the amounts,
requested by Dealer.   (n) Tax Disclosure. Effective from the date of
commencement of discussions concerning the Transaction, Counterparty and each of
its employees, representatives, or other agents may disclose to any and all
persons, without limitation of any kind, the tax treatment and tax structure of
the Transaction and all materials of any kind (including opinions or other tax
analyses) that are provided to Counterparty relating to such tax treatment and
tax structure.   (o) Right to Extend. Dealer may postpone or add, in whole or in
part, any Valid Day or Valid Days during the Settlement Averaging Period or any
other date of valuation, payment or delivery by Dealer, with respect to some or
all of the Options hereunder, to the extent Dealer reasonably determines, based
on advice of counsel in the case of the immediately following clause (ii), that
such action is reasonably necessary or appropriate to (i) preserve Dealer’s
commercially reasonable hedging or hedge unwind activity hereunder in light of
existing liquidity conditions (but only in the case of a material decrease in
liquidity relative to Dealer’s expectations as of the Trade Date) or (ii) to
enable Dealer to effect purchases of Shares in connection with its hedging,
hedge unwind or settlement activity hereunder in a manner that would, if Dealer
were Counterparty or an affiliated purchaser of Counterparty, be in compliance
with applicable legal, regulatory or self-regulatory requirements, or with
related policies and procedures applicable to Dealer.   (p) Status of Claims in
Bankruptcy. Dealer acknowledges and agrees that this Confirmation is not
intended to convey to Dealer rights against Counterparty with respect to the
Transaction that are senior to the claims of common stockholders of Counterparty
in any United States bankruptcy proceedings of Counterparty; provided that
nothing herein shall limit or shall be deemed to limit Dealer’s right to pursue
remedies in the event of a breach by Counterparty of its obligations and
agreements with respect to the Transaction; provided, further, that nothing
herein shall limit or shall be deemed to limit Dealer’s rights in respect of any
transactions other than the Transaction.   (q) Securities Contract; Swap
Agreement. The parties hereto intend for (i) the Transaction to be a “securities
contract” and a “swap agreement” as defined in the Bankruptcy Code (Title 11 of
the United States Code) (the “Bankruptcy Code”), and the parties hereto to be
entitled to the protections afforded by, among other Sections, Sections
362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code, (ii)
a party’s right to liquidate the Transaction and to exercise any other remedies
upon the occurrence of any Event of Default under the Agreement with respect to
the other party to constitute a “contractual right” as described in the
Bankruptcy Code, and (iii) each payment and delivery of cash, securities or
other property hereunder to constitute a “margin payment” or “settlement
payment” and a “transfer” as defined in the Bankruptcy Code.

21

--------------------------------------------------------------------------------




      (r)       Notice of Certain Other Events. Counterparty covenants and
agrees that:   (i)       promptly following the public announcement of the
results of any election by the holders of Shares with respect to the
consideration due upon consummation of any Merger Event, Counterparty shall give
Dealer written notice of (x) the weighted average of the types and amounts of
consideration that holders of Shares have elected to receive upon consummation
of such Merger Event or (y) if no holders of Shares affirmatively make such
election, the types and amounts of consideration actually received by holders of
Shares (the date of such notification, the “Consideration Notification Date”);
provided that in no event shall the Consideration Notification Date be later
than the date on which such Merger Event is consummated; and   (ii) promptly
following any adjustment to the terms of the Convertible Notes as set forth in
the Indenture in connection with any Potential Adjustment Event, Merger Event or
Tender Offer, Counterparty shall give Dealer written notice of the details of
such adjustment.   (s) Wall Street Transparency and Accountability Act. In
connection with Section 739 of the Wall Street Transparency and Accountability
Act of 2010 (“WSTAA”), the parties hereby agree that neither the enactment of
WSTAA or any regulation under the WSTAA, nor any requirement under WSTAA or an
amendment made by WSTAA, shall limit or otherwise impair either party’s
otherwise applicable rights to terminate, renegotiate, modify, amend or
supplement this Confirmation or the Agreement, as applicable, arising from a
termination event, force majeure, illegality, increased costs, regulatory change
or similar event under this Confirmation, the Equity Definitions incorporated
herein, or the Agreement (including, but not limited to, rights arising from
Change in Law, Hedging Disruption, Increased Cost of Hedging, an Excess
Ownership Position, or Illegality (as defined in the Agreement)).   (t)
Agreements and Acknowledgements Regarding Hedging. Counterparty understands,
acknowledges and agrees that: (A) at any time on and prior to the Expiration
Date, Dealer and its affiliates may buy or sell Shares or other securities or
buy or sell options or futures contracts or enter into swaps or other derivative
securities in order to adjust its hedge position with respect to the
Transaction; (B) Dealer and its affiliates also may be active in the market for
Shares other than in connection with hedging activities in relation to the
Transaction; (C) Dealer shall make its own determination as to whether, when or
in what manner any hedging or market activities in securities of Issuer shall be
conducted and shall do so in a manner that it deems appropriate to hedge its
price and market risk with respect to the Relevant Prices; and (D) any market
activities of Dealer and its affiliates with respect to Shares may affect the
market price and volatility of Shares, as well as the Relevant Prices, each in a
manner that may be adverse to Counterparty.   (u) Early Unwind. In the event the
sale of the “Underwritten Securities” (as defined in the Purchase Agreement) is
not consummated with the Initial Purchasers for any reason, or Counterparty
fails to deliver to Dealer opinions of counsel as required pursuant to Section
9(a), in each case by 5:00 p.m. (New York City time) on the Premium Payment
Date, or such later date as agreed upon by the parties (the Premium Payment Date
or such later date, the “Early Unwind Date”), the Transaction shall
automatically terminate (the “Early Unwind”) on the Early Unwind Date and (i)
the Transaction and all of the respective rights and obligations of Dealer and
Counterparty under the Transaction shall be cancelled and terminated and (ii)
each party shall be released and discharged by the other party from and agrees
not to make any claim against the other party with respect to any obligations or
liabilities of the other party arising out of and to be performed in connection
with the Transaction either prior to or after the Early Unwind Date. Each of
Dealer and Counterparty represents and acknowledges to the other that, upon an
Early Unwind, all obligations with respect to the Transaction shall be deemed
fully and finally discharged.

22

--------------------------------------------------------------------------------




      (v)       Tax Matters. For purpose of Sections 4(a)(i) and (ii) of the
Agreement, (i) Counterparty agrees to deliver to Dealer one duly executed and
completed United States Internal Revenue Service Form W-9 (or successor thereto)
and (ii) Dealer agrees to deliver to Counterparty one duly executed and
completed United States Internal Revenue Form W-8 or Form W-9, as applicable.  
(w) Payment by Counterparty. In the event that, following payment of the
Premium, (i) an Early Termination Date occurs or is designated with respect to
the Transaction as a result of a Termination Event or an Event of Default (other
than an Event of Default arising under Section 5(a)(ii) or 5(a)(iv) of the
Agreement) and, as a result, Counterparty owes to Dealer an amount calculated
under Section 6(e) of the Agreement, or (ii) Counterparty owes to Dealer,
pursuant to Section 12.7 or Section 12.9 of the Equity Definitions, an amount
calculated under Section 12.8 of the Equity Definitions, such amount shall be
deemed to be zero.   (x) Method of Delivery. Whenever delivery of funds or other
assets is required hereunder by or to Counterparty, such delivery shall be
effected through Agent. In addition, all notices, demands and communications of
any kind relating to the Transaction between Dealer and Counterparty shall be
transmitted exclusively through Agent.   (y) Transaction Reporting – Consent for
Disclosure of Information. Notwithstanding anything to the contrary in this
Confirmation or any non-disclosure, confidentiality or other agreements entered
into between the parties from time to time, each party hereby consents to the
Disclosure of information (the “Reporting Consent”):   (i)       to the extent
required by, or required in order to comply with, any applicable law, rule or
regulation which mandates Disclosure of transaction and similar information or
to the extent required by, or required in order to comply with, any order,
request or directive regarding Disclosure of transaction and similar information
issued by any relevant authority or body or agency having competent jurisdiction
over a party hereto (“Reporting Requirements”); or   (ii) to and between the
other party’s head office, branches or affiliates; or to any trade data
repository or any systems or services operated by any trade repository or
Market, in each case, in connection with such Reporting Requirements.  

“Disclosure” means disclosure, reporting, retention, or any action similar or
analogous to any of the aforementioned.

Disclosures made pursuant to this Reporting Consent may include, without
limitation, Disclosure of information relating to disputes over transactions
between the parties, a party’s identity, and certain transaction and pricing
data and may result in such information becoming available to the public or
recipients in a jurisdiction which may have a different level of protection for
personal data from that of the relevant party’s home jurisdiction.

  This Reporting Consent shall be deemed to constitute an agreement between the
parties with respect to Disclosure in general and shall survive the termination
of the Transaction. No amendment to or termination of this Reporting Consent
shall be effective unless such amendment or termination is made in writing
between the parties and specifically refers to this Reporting Consent.

23

--------------------------------------------------------------------------------




      (z)       2013 EMIR Portfolio Reconciliation, Dispute Resolution and
Disclosure Protocol. The parties agree that the terms of the 2013 EMIR Portfolio
Reconciliation, Dispute Resolution and Disclosure Protocol published by ISDA on
July 19, 2013 (“Protocol”) apply to the Agreement as if the parties had adhered
to the Protocol without amendment. In respect of the Attachment to the Protocol,
(i) the definition of “Adherence Letter” shall be deemed to be deleted and
references to “Adherence Letter” shall be deemed to be to this section (and
references to “such party’s Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into the Agreement”, (iii) references to “Protocol Covered
Agreement” shall be deemed to be references to the Agreement (and each “Protocol
Covered Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Confirmation. For the purposes of this section:   (i)       Dealer is a
Portfolio Data Sending Entity and Counterparty is a Portfolio Data Receiving
Entity;   (ii) Dealer and Counterparty may use a Third Party Service Provider,
and each of Dealer and Counterparty consents to such use including the
communication of the relevant data in relation to Dealer and Counterparty to
such Third Party Service Provider for the purposes of the reconciliation
services provided by such entity;   (iii) The Local Business Days for such
purposes in relation to Dealer are New York, and in relation to Counterparty are
New York;   (iv) The following are the applicable addresses:


                 Portfolio Data:      

Dealer: [_______]

Counterparty:

  CalAmp Corp.
[_______] Attention: [_______] Telephone No.:  [_______] Facsimile No.:
[_______]     Notice of discrepancy:

Dealer: [_______]

Counterparty:

CalAmp Corp.
[_______]

Attention: [_______] Telephone No.:  [_______] Facsimile No.: [_______]  
Dispute Notice:

Dealer: [_______]

Counterparty:

CalAmp Corp.
[_______]

Attention: [_______] Telephone No.:  [_______] Facsimile No.: [_______]


      (aa)      NFC Representation Protocol. The parties agree that the
provisions set out in the Attachment to the ISDA 2013 EMIR NFC Representation
Protocol published by ISDA on March 8, 2013 (the “NFC Representation Protocol”)
shall apply to the Agreement as if each party were an Adhering Party under the
terms of the NFC Representation Protocol. In respect of the Attachment to the
Protocol, (i) the definition of “Adherence Letter” shall be deemed to be deleted
and references to “Adherence Letter” shall be deemed to be to this section (and
references to “the relevant Adherence Letter” and “its Adherence Letter” shall
be read accordingly), (ii) references to “adheres to the Protocol” shall be
deemed to be “enters into the Agreement”, (iii) references to “Covered Master
Agreement” shall be deemed to be references to the Agreement (and each “Covered
Master Agreement” shall be read accordingly), and (iv) references to
“Implementation Date” shall be deemed to be references to the date of this
Confirmation. Counterparty confirms that it enters into the Agreement as a party
making the NFC Representation (as such term is defined in the NFC Representation
Protocol). Counterparty shall promptly notify Dealer of any change to its status
as a party making the NFC Representation.

24

--------------------------------------------------------------------------------




Please confirm that the foregoing correctly sets forth the terms of our
agreement by executing this Confirmation and returning it to Dealer.

  Very truly yours,                 Barclays Capital Inc.,
acting solely as Agent with the Transaction     By:        Authorized Signatory
Name:


Accepted and confirmed
as of the Trade Date:

CalAmp Corp.

By:        Authorized Signatory Name:


--------------------------------------------------------------------------------